



EXHIBIT 10(ff)


CAMPBELL SOUP COMPANY
 
2015 LONG-TERM INCENTIVE PLAN
Fiscal Year 2017-2019 Performance Stock Unit Agreement
 (Total Shareholder Return)


Terms in bold are defined on cover sheet
 
This Award Agreement (“Agreement”) between the Campbell Soup Company (the
“Company”) and the named Grantee (“Grantee”), evidences the grant by the Company
on the specified Grant Date, of a Performance Stock Unit award (the “Award) to
Grantee, and Grantee’s acceptance of the award, in accordance with and subject
to the provisions of the Company’s 2015 Long-Term Incentive Plan (the “Plan”)
and this Agreement. Except as otherwise provided, all capitalized terms used
herein shall have the meanings given to such terms in the Plan.
The Company and Grantee agree as follows:
1. Form of Award.     This Award is for a target number of shares of the
Company’s common stock (“Shares”).  During the performance cycle, the Award
shall consist of stock units but any Award that ultimately vests will be
delivered in Shares. 
The number of Shares that will vest and be delivered, if any, may range from
0-200% of the target number of Shares plus any accumulated dividend equivalents
under Section 3, below.  Shares will vest and be delivered only after approval
by the Compensation and Organization Committee of the Company’s Board of
Directors (the “Committee”) of the achievement of Company performance criteria
previously established and approved by the Committee for the performance cycle;
however, in no event will Shares be delivered later than [insert date to ensure
deductibility, if necessary] of the year following the completion of the
performance cycle. 
The Committee reserves the right to adjust the target number or amount of Shares
delivered at any time to the extent permissible under Code section 162(m).    
In the event an adjustment pursuant to Section 11.2 of the Plan is required, the
number of Shares that may ultimately vest under the Award, if any, shall be
adjusted in accordance with Section 11.2 of the Plan.  All Shares that may
ultimately vest under the Award, if any, after such adjustment shall be subject
to the same restrictions applicable to any Shares that may have vested under
this Agreement before the adjustment.
2. Full or Pro-Rata Awards upon Certain Events.    


(a)
The Award shall terminate and become null and void if and when the Grantee
ceases to be an employee of the Company or its subsidiaries prior to the vesting
date due to termination for Cause or voluntary resignation.

(b)
If the Grantee’s employment is terminated at least six (6) months following the
Grant Date by the Company other than for Cause or as a result of Retirement,
Total Disability, or death, the Participant (or his or her legal representative,
as applicable) shall be eligible to receive a Pro-Rata Vesting of the Award.






--------------------------------------------------------------------------------





(c)
For purposes of this Agreement, the following terms shall have the meanings set
forth below:

1.
“Retirement” or “Retirement Eligible” means the Grantee terminates, or is
eligible to terminate, employment with the Company or its subsidiaries after
attaining 55 years of age with at least 5 years of continuous service on or
prior to the date of termination.

2.
“Total Disability” means “Total Disability” or “Totally Disabled” as that term
is defined under a Company-sponsored long-term disability plan from which the
Grantee is receiving disability benefits and which is in effect from time to
time on and after the Grant Date.

3.
“Pro-Rata Vesting” means a number of Shares deliverable upon a pro-rata vesting
event shall be calculated by multiplying this Award by the product resulting
from multiplying a fraction where the denominator is equal to the number of days
during the performance cycle, and the numerator is equal to the number of days
that the Grantee worked during the performance cycle, by a factor based on the
Company’s attainment of performance criteria during the performance cycle as set
forth in Section 1 above. Thereafter, the number of Shares deliverable shall be
rounded up to the nearest whole Share.

(d)
Any Termination Prior to Six-Month Anniversary of Grant Date. If a Grantee
retires, resigns or is terminated for any reason before six (6) months have
elapsed from the Grant Date, the Award shall be cancelled by the Company and the
Participant shall forfeit the entire award.

Any Shares deliverable under this Paragraph 2 shall be delivered at the same
time long-term incentive awards are normally paid and/or delivered after the end
of the performance cycle.  
3. Dividend Equivalents.  If the Award vests, the Grantee shall be paid in cash
the accumulated amount equivalent to the dividends which would have been paid on
such Shares during the performance cycle to the extent the Company’s Board of
Directors had approved and declared a dividend on its Common Stock. Such
dividend equivalent amount shall be paid during that month following that
Vesting Date.
  4. Tax Withholding.     The Company will require the Grantee to remit an
amount equal to any tax withholding required under federal, state or local law
on the value of the Shares deliverable under this Agreement at such time as the
Company is required to withhold such amounts.   In accordance with procedures
established by the Committee, Grantee may satisfy any required tax withholding
payments in cash or Shares (including the surrender of Shares held by the
Grantee or those that would otherwise be issued in settlement of this award).
Any surrendered or withheld Shares will constitute satisfaction of any required
tax withholding to the extent of their Fair Market Value.
6 . Voting Rights.  Grantee shall have no voting rights with respect to the
Company’s stock units.
7. Transferability.  This Award may not be transferred, sold, pledged,
hypothecated, margined or otherwise encumbered by Grantee, except by will or the
laws of descent and distribution.
8. Compliance with Securities Laws.  Shares shall not be issued with respect to
this award unless the issuance and delivery of such Shares shall comply with all
relevant provisions of state and federal laws, rules and regulations, and, in
the discretion of the Company, shall be further subject to the approval of
counsel for the Company with respect to that compliance. 
9. Incorporation of Plan Terms.  This Award is subject to the terms and
conditions of the Plan.  Such terms and conditions of the Plan are incorporated
into and made a part of this Agreement by reference.  In the event of any
conflicts between the provisions of this Agreement and the terms of the Plan,
the terms of the Plan will control.  Capitalized terms used but not defined in
this Agreement shall have the meanings set forth in the Plan unless the context
clearly requires an alternative meaning.  







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized executive, all as of the Grant Date.


CAMPBELL SOUP COMPANY




By:    _______________________________        
Robert W. Morrissey
Sr. Vice President and
Chief Human Resources Officer





